Citation Nr: 1521113	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-28 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Service connection for right leg shooting pain as secondary to the service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file. 


FINDINGS OF FACT

The most probative evidence indicates the Veteran's right leg symptoms, claimed as shooting pain, was not shown in service or for many years thereafter, and is not caused or aggravated by his service-connected lumbosacral strain.


CONCLUSION OF LAW

The requirements for establishing service connection for right leg shooting pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by correspondence in September 2010.  The case was last readjudicated in October 2013.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, post-service treatment records, and VA examination reports.  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for the disability on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

Based on a review of the record, the Board finds that there is no indication any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  



A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of  a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

In order to establish entitlement to secondary service connection, there must be competent evidence of a current disability; a service-connected disability; and competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he suffers from right lower extremity radicular symptoms, described as shooting pains, secondary to the service connected lumbosacral strain. 

As an initial matter, the Board notes that a January 2012 electromyography/nerve conduction study (EMG/NCS) failed to show electrodiagnostic evidence for a lumbosacral radiculopathy.  However, VA treatment records and VA examination reports recorded radicular symptoms and clinical impressions of lumbar spine radiculopathy.  Based on the above, the Board finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claim for service connection.  Thus, the remaining question before the Board is whether such disability is related to the service-connected lumbosacral strain.    

The evidence does not show, nor does the Veteran claim, that radicular symptoms affecting the right lower extremity had onset in service.  The service treatment records show that the Veteran first complained of back pain in September of 1990.  He stated that he had back pain for one month after doing heavy lifting.  He denied radicular pain.  He was diagnosed with low back strain.  The Veteran was again seen in March of 1991 with severe pain of the lower back.  He had left leg radiculitis.  On separation examination in September 1991 the Veteran noted low back pain, recurrent.  The service treatment records contain no complaints, findings or diagnosis associated  with a right lower extremity disability.   

After service, October 1992 x-rays of the lumbosacral spine were within normal limits.  On VA examination in April 1994, the Veteran reported occasional paresthesias in both lower extremities.  There was no history of extremity  weakness, and straight leg raising test was negative on both sides.  There were      no demonstrable neurologic deficits.  The examiner diagnosed probable chronic lumbosacral strain, and indicated that discogenic disease was unlikely.  X-rays of the lumbosacral spine were within normal limits.  On VA examination in June 2008, the Veteran denied any radiculopathy, numbness, weakness, or radiating pain.  Lumbosacral x-rays were unremarkable.  The examiner diagnosed lumbosacral strain, resolved, and chronic lumbago.

A December 2008 MRI of the lumbar spine revealed degenerative disc disease       at L4-L5.  The Veteran complained of chronic back pain for many years, which radiated to the right lateral thigh and anterior leg.  Subsequent treatment records noted pain that radiates down the right leg.

On the question of a link between the current right lower extremity disability and the service connected lumbosacral strain, the preponderance of the competent and probative evidence is against the claim.

On VA examination in October 2010, following an examination of the Veteran   and a review of the claims file, a VA examiner diagnosed degenerative arthritic changes of the lumbar spine involving L4-LS and L5-SI with radicular pain, numbness, and tingling radiating down the right leg, at least as likely as not secondary to the lumbar disc disease at L4-L5.  The examiner also diagnosed lumbar strain.  The examiner opined that according to the literature, low back pain due to simple muscle or ligament sprain or strain does not result in real medical complications. Lower back problems that involve the vertebral discs carry the risk of nerve root impingement.  Therefore, the Veteran's radicular symptoms would be secondary to his nonservice connected lumbar disc disease.

Thereafter, a VA examiner reviewed the claims file and in a February 2011 report, further explained why the claimed right lower extremity symptoms were not due to the service connected lumbosacral strain, but rather to the nonservice connected degenerative disc disease of the lumbar spine.  The examiner noted that in 2008 the Veteran complained of increased back pain, although he denied that the condition interfered with his ability to work, despite being employed in a physically laborious position.  A 2010 MRI examination failed to show any nerve impingement; rather it showed mild degenerative changes with disc bulging.  Moreover, to the extent that right lower extremity radiculopathy was etiologically related to the Veteran's degenerative arthritis or disc disease, said changes were not a progression of         the lumbosacral strain diagnosed while active duty.  In this regard, the examiner noted that 2010 MRI revealed that the condition was mild and was not present       in radiographic examinations performed in the years following service discharge.   The examiner opined that the Veteran's right lower extremity symptoms were most likely due to sciatic pain due to normal aging, obesity and work requirements.  The sciatic pain would not be due to the service connected chronic lumbosacral strain, but more likely secondary to degenerative arthritis due to degenerative disc disease.

On review, evidence of record shows that the claimed right lower extremity disability is not shown to be associated with service-connected lumbosacral strain. Rather, it   is associated with nonservice-connected lumbosacral disc disease.  In making this determination, the Board finds the February 2011 VA examiner's opinion that the Veteran's radicular symptoms are not related to the service connected lumbosacral strain to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record, to include the opinion of the VA examiner rendered   in October 2010.  Moreover, the examiner provided an adequate rationale for the opinion provided, and the opinion is consistent with the medical evidence in the claims file.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current right lower extremity disorder to the service connected lumbosacral strain.   

While the Veteran may believe that his current right lower extremity disability is related to the service connected lumbosacral strain, as a lay person, he is not shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of lumbar spine and radicular disorders requires medical testing and expertise to determine.  Thus, the Veteran's lay opinion regarding the etiology of his right lower extremity disability is not competent medical evidence.  

To the extent the Veteran claims entitlement to service connection for right lower extremity radiculopathy as secondary to degenerative disc disease of the lumbar spine, service connection for degenerative disc disease of the lumbar spine has not been established.  Accordingly, there is no legal basis upon which to award service connection for right leg radicular symptoms as secondary to degenerative disc disease.  38 C.F.R. § 3.310.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right leg radiculopathy, claimed as shooting pain, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


